DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
     The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claim 10 been renumbered Claim 9.
Misnumbered Claim 11 been renumbered Claim 10.
Misnumbered Claim 12 been renumbered Claim 11.
Misnumbered Claim 13 been renumbered Claim 12.
Misnumbered Claim 14 been renumbered Claim 13.
Misnumbered Claim 15 been renumbered Claim 14.
Misnumbered Claim 16 been renumbered Claim 15.
Misnumbered Claim 17 been renumbered Claim 16.
Misnumbered Claim 18 been renumbered Claim 17.
Misnumbered Claim 19 been renumbered Claim 18.
Misnumbered Claim 20 been renumbered Claim 19.


Election/Restriction
     Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a microscope as generally set forth in Claim 1, including specifics of starting from a common reference plane, the first and second beam paths are parallel to each other, classified in Class 359, subclass 372 (g02b21/18).
II. Claims 13-18, drawn to an optical assembly as generally set forth in Claim 13, including specifics of a first imaging channel comprising a first mirror and a second mirror; a second imaging channel comprising a third mirror and a further mirror, wherein the first mirror is configured to transfer imaging light from an object plane into a reference plane; the second mirror is configured to transfer imaging light from the object plane into the reference plane; the third mirror is configured to transfer imaging light from the object plane into the reference plane; the fourth mirror is configured to transfer imaging light from the object plane into the reference plane; on an object side, the first and second imaging channels enclose an adjustable stereo angle, classified in Class, subclass 376 (g02b21/22).
The inventions are independent or distinct, each from the other because:
     Inventions I and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are 
     Additionally Claim 19 will be examined along with the elected invention only if Invention I is elected.
     Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
     A telephone call was made to Sean P. Daley (617-542-5070) on 10/21/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
10/21/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872